TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00624-CV




Praise Tabernacle Outreach and Family Worship Center, Inc. d/b/a Praise
Tabernacle, Inc., Appellant

v.

Windmere Capital Ltd., Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 273,761, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

                        In February 2005, pursuant to appellant’s reasonable explanation for his late-filed
notice of appeal, this Court granted appellant’s motion for extension of time to file notice of appeal. 
See Tex. R. App. P. 10.5(b).  No further activity has occurred in this case; no clerk’s or reporter’s
records have been filed.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b) (after ten days notice, may dismiss appeal for want of prosecution).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   July 6, 2005